—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules which prohibit violent conduct, making threats and stealing in connection with threatening to cut an inmate for not participating in gang activities and assisting a cohort in stealing the victim’s chain. Contrary to petitioner’s assertion, the misbehavior report, written by the correction officer who investigated the confidential information, together with the confidential testimony provide substantial evidence of petitioner’s guilt (see, Matter of Rivera v Selsky, 272 AD2d 708). Furthermore, a review of the confidential testimony confirms that the Hearing Officer assessed the reliability and credibility of the informant (see, Matter of Feliciano v Selsky, 239 AD2d 799).
*727We also reject petitioner’s contention that he was improperly denied the right to a Spanish-speaking assistant inasmuch as the record reveals that petitioner was sufficiently fluent in English to understand and knowledgeably participate in the hearing (see, 7 NYCRR 253.2; Matter of Robles v Coombe, 238 AD2d 628, 629). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Peters, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.